Exhibit 10.4


AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
LIMITED WAIVER AND LIMITED RELEASE
This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, LIMITED
WAIVER AND LIMITED RELEASE (this “Amendment”), dated as of March 24, 2016, is
entered into by and among ENCORE CAPITAL GROUP, INC., a Delaware corporation
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders party hereto, and SUNTRUST BANK, as Administrative Agent (in such
capacity, the “Administrative Agent”), Collateral Agent (in such capacity, the
“Collateral Agent”), Swingline Lender and Issuing Bank.

RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of February
25, 2014 (as amended by that certain (a) Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of August 1, 2014 and (b) Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of July 9, 2015 and as the
same may be further amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have extended revolving credit and term loan facilities to the Borrower;
WHEREAS, the Borrower and certain of its Subsidiaries have entered into that
certain Securities Purchase Agreement, dated as of February 19, 2016, by and
among the Borrower, as seller, certain Affiliates of the Borrower party thereto,
as “Transferring Subsidiaries” (as defined therein), TL Funding Partners LP and
certain Affiliates thereof, as purchasers (as amended pursuant to that certain
Consent and Waiver Letter Agreement, dated March 22, 2016, the “Propel Stock
Purchase Agreement”) to sell all of the equity interests of Propel Acquisition
LLC (or any successor thereto formed by the merger of Propel Acquisition LLC
into a newly formed wholly owned Subsidiary of the Borrower the only assets of
which, following the consummation of the merger, will be the assets of Propel
Acquisition LLC so acquired in such merger) and each of its Subsidiaries (the
“Propel Disposition”); and
WHEREAS, in connection with the sale described above, the Borrower has requested
(i) certain amendments to the Credit Agreement set forth herein for the purpose
of permitting the consummation of such sale, (ii) that the Collateral Agent
release the security interest, on its own behalf and on behalf of the Secured
Parties, in (x) the equity interests held by the Borrower in Propel Acquisition
LLC (the “Propel Acquisition Equity Interests”) and (y) the Collateral pledged
by each of Propel Acquisition LLC and Propel Funding LLC to the extent such
Collateral constitutes assets sold pursuant to the Propel Stock Purchase
Agreement, including but not limited to the equity interests set forth on Annex
I hereto (the “Released Equity Interests” and together with the Propel
Acquisition Equity Interests and all other Collateral pledged to the Collateral
Agent, for its own benefit and the benefit of the Secured Parties, by each of
Propel Acquisition LLC and Propel Funding LLC to the extent such Collateral
constitutes assets sold pursuant to the Propel Stock Purchase Agreement,
collectively, the “Released Collateral”) in accordance with Section 9.15(d) of
the Credit Agreement, and (iii) that the Required Lenders waive the requirement
that the Borrower prepay the Loans as required by Section 2.12(a) of the Credit
Agreement with the Net Cash Proceeds received in respect of the Propel
Disposition, and the Administrative Agent, the Collateral Agent, the Swingline
Lender,




--------------------------------------------------------------------------------





the Issuing Bank and the undersigned Lenders have agreed to such requests,
subject to the terms and conditions of this Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended by this Amendment.
2.    Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Third Amendment Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical order:
“‘Propel Disposition’ means an Asset Sale to be consummated by the Borrower and
the Transferring Subsidiaries (as defined in the Propel Stock Purchase
Agreement) in accordance with the Propel Stock Purchase Agreement.”
“‘Propel Stock Purchase Agreement’ means that certain Securities Purchase
Agreement, dated as of February 19, 2016, by and among the Borrower, as seller,
certain Affiliates of the Borrower party thereto, as “Transferring Subsidiaries”
(as defined therein), TL Funding Partners LP and certain Affiliates thereof, as
purchasers, as amended pursuant to that certain Consent and Waiver Letter
Agreement, dated March 22, 2016.”
(b)    Section 7.6 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (e) thereof, (ii) replacing the “.” at the end
of clause (f) thereof with “; and”, and (iii) adding the following new clause
(g) to the end of such section:
“(g)    the Propel Disposition, so long as (i) at the time of the consummation
of the Propel Disposition, no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) within five (5) Business Days
following the receipt thereof, the Borrower prepays the Revolving Loans with
100% of the Net Cash Proceeds received in respect thereof (for the avoidance of
doubt, such required prepayment of the Revolving Loans shall not be accompanied
by a corresponding permanent reduction of the Revolving Commitments).”
3.    Limited Release. Subject to the terms and conditions hereof, following the
occurrence of the Third Amendment Effective Date and effective upon the Closing
Date (as defined in the Propel Stock Purchase Agreement), the security interest
granted pursuant to the Pledge and Security Agreement solely with respect to the
Released Collateral shall be automatically released without any further action
required by any Person. It is expressly agreed and understood that the foregoing
release is solely a partial release and that the same shall in no way discharge,
waive, release, affect, or impair the liens, security interests and other
encumbrances of (or the Obligations of the Borrower or any Restricted Subsidiary
in respect of)


2

--------------------------------------------------------------------------------





the Pledge and Security Agreement against any property other than the Released
Collateral and all Collateral other than the Released Collateral shall continue
to constitute part of the Collateral in all respects. Effective upon the Closing
Date (as defined in the Propel Stock Purchase Agreement), (i) the Collateral
Agent hereby authorizes the filing of any UCC financing statement amendments to
evidence the release set forth herein and agrees to execute and/or deliver or
cause to be executed and/or delivered, at the Borrower’s expense, such other
instruments or documents as the Borrower may reasonably request or as may be
necessary to evidence or give effect to the release set forth herein and (ii)
each of Propel Acquisition LLC and Propel Funding LLC shall be automatically
released (x) from the guaranty of the Obligations in accordance with Section
4(B) of the Guaranty Agreement and (y) as a Grantor under the Pledge and
Security Agreement.
4.    Limited Waiver. Subject to the terms and conditions hereof, and without
limiting the requirement set forth in Section 7.6(g) of the Credit Agreement
(after giving effect to this Amendment), following the occurrence of the Third
Amendment Effective Date, the undersigned Lenders hereby waive the requirement
that the Borrower prepay the Loans pursuant to Section 2.12(a) of the Credit
Agreement solely with respect to the Net Cash Proceeds received by the Borrower
in respect of the Propel Disposition. The waiver set forth in the foregoing
sentence is a one-time waiver and is limited to the extent specifically set
forth above and no other terms, covenants or provisions of the Credit Agreement
or any other Loan Document are intended to be affected hereby all of which
remain in full force and effect. The Borrower acknowledges and agrees that the
limited waiver contained in this Section 4 shall not be deemed to be or
constitute a consent to any future action or inaction on the part of the
Borrower or any other Loan Party, shall not waive or amend (or be deemed to be
or constitute a waiver of or amendment to) any other covenant, term or provision
in the Credit Agreement or any of the other Loan Documents, and shall not
hinder, restrict or otherwise modify the rights and remedies of the
Administrative Agent or the Lenders following the occurrence of any Event of
Default or any other event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default (whether now existing or
hereafter arising) under the Credit Agreement or any other Loan Document.
5.    Representations and Warranties. The Borrower and the Guarantors hereby
represent and warrant to the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders as follows:
(a)    No Default or Event of Default has occurred and is continuing as of the
date hereof, nor will any Default or Event of Default exist immediately after
giving effect to this Amendment.
(b)    The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects (except for
representations and warranties already covered by concepts of materiality, which
are true and correct in all respects) as of the date hereof (except for
representations and warranties made with reference to an earlier date, which are
true and correct in all material respects (except for representations and
warranties already covered by concepts of materiality, which are true and
correct in all respects) as of such date).
(c)    The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Amendment has been duly executed and delivered
by each Loan Party. Each of this Amendment and the Credit Agreement, as amended
hereby, constitute the valid and binding obligations of the Loan Parties,
enforceable against them in


3

--------------------------------------------------------------------------------





accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.
(d)    The execution and delivery of this Amendment by the Loan Parties, and
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby (i) do not require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect, (ii) will not violate
any organizational documents of, or any law applicable to, any Loan Party or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under the Credit Agreement, the Prudential Senior Secured
Note Agreement, any Material Indebtedness Agreement, any other material
agreement or other material instrument binding on any Loan Party or any of their
assets or give rise to a right thereunder to require any payment to be made by
any Loan Party, (iv) will not result in the creation or imposition of any Lien
on any asset of any Loan Party, except Liens (if any) created under the Loan
Documents and/or (v) will not result in a material limitation on any licenses,
permits or other governmental approvals applicable to the business, operations
or properties of the Loan Parties.
(e)    The execution, delivery, performance and effectiveness of this Amendment
will not: (i) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens (other than the Liens on
the Released Collateral after giving effect to the limited release set forth in
Section 3) continue unimpaired with the same priority to secure repayment of all
of the applicable Obligations, whether heretofore or hereafter incurred and (ii)
require that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
6.    Effective Date.
(a)    This Amendment will become effective on the date on which each of the
following conditions has been satisfied (the “Third Amendment Effective Date”)
to the satisfaction of the Administrative Agent:
(i)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties and the Required Lenders;
(ii)    the Borrower shall have paid to Administrative Agent all amounts,
including any fees, due and payable hereunder or in connection herewith on or
prior to the date hereof, including reimbursement or payment of all
out-of-pocket expenses, including all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced on or prior to the date of this
Amendment, plus such additional amounts of such fees, charges and disbursements
as shall constitute its reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings;
(iii)    the Administrative Agent shall have received a certified copy of an
amendment to the Prudential Senior Secured Note Agreement duly executed by each
party thereto, in form and substance acceptable to the Administrative Agent; and


4

--------------------------------------------------------------------------------





(iv)    the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
on or prior to the date of this Amendment in connection with the execution of
this Amendment.
(b)    For purposes of determining compliance with the conditions specified in
this Section 6, each Lender that has executed this Amendment and delivered it to
the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
this Section 6 to be consented to or approved by or acceptable or satisfactory
to such Lender unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Third Amendment Effective Date
specifying its objection thereto.
(c)    From and after the Third Amendment Effective Date, the Credit Agreement
is amended as set forth herein. Except as expressly amended pursuant hereto, the
Credit Agreement shall remain unchanged and in full force and effect and is
hereby ratified and confirmed in all respects.
(d)    The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Third Amendment Effective Date.
7.    Miscellaneous.
(a)    Except as herein expressly amended, all terms, covenants and provisions
of the Credit Agreement and each other Loan Document are and shall remain in
full force and effect and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Credit Agreement as amended by this
Amendment. Nothing in this Amendment or in any of the transactions contemplated
hereby is intended, or shall be construed, to constitute a novation or an accord
and satisfaction of any of the Obligations of the Borrower under the Credit
Agreement or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral (other than the Released Collateral after giving effect to the
limited release set forth in Section 3) for the Obligations.
(b)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(c)    THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.6 AND 10.7 OF
THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, JURISIDICTION AND WAIVER OF
RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
(d)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 6 above, this Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as


5

--------------------------------------------------------------------------------





delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.2 of
the Credit Agreement.
(e)    If any provision of this Amendment or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents, or to constitute a course of conduct or dealing among the
parties. The Administrative Agent and the Lenders reserve all rights, privileges
and remedies under the Loan Documents.
(f)    The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.
(g)    In consideration of the amendments contained herein, each of the Loan
Parties hereby waives and releases each of the Lenders, the Administrative Agent
and the Collateral Agent from any and all claims and defenses, known or unknown,
existing as of the date hereof with respect to the Credit Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
(h)    This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.
[Remainder of this page intentionally left blank.]






6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ENCORE CAPITAL GROUP, INC.


By: /s/ Jonathan Clark
Name: Jonathan C. Clark
Title: Executive V.P. and CFO


SUNTRUST BANK,
as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank and as
a Lender


By: /s/ Paula Mueller
Name: Paula Mueller
Title: Director


BANK OF AMERICA, N.A.,
as Lender


By: /s/ Angel Sutoyo
Name: Angel Sutoyo
Title: Senior Vice President


FIFTH THIRD BANK, as Lender


By: /s/ Scott Kilgore
Name: Scott Kilgore
Title: Vice President






Encore Capital Group, Inc.
Signature Page to Amendment No. 3

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as Lender
By: /s/ Harry Comninellis
Name: Harry Comninellis
Title: Authorized Signatory


CALIFORNIA BANK & TRUST, as Lender


By: /s/ Melissa Chang 
Name: Melissa Chang
Title: Vice President


CITIBANK, N.A., as Lender


By: By: /s/ Chris Dowler
Name: Chris Dowler
Title: Senior Vice President


ISRAEL DISCOUNT BANK OF NEW YORK, as Lender


By: /s/ Galina Evelson
Name: Galina Evelson
Title: First Vice President
By: /s/ Barry Solomon
Name: Barry Solomon
Title: First Vice President


FIRST BANK, as Lender


By: /s/ Beck Combs
Name: Beck Combs
Title: AVP, Commercial Loan Officer




AMALGAMATED BANK, as Lender


By: /s/ Jackson Eng
Name: Jackson Eng
Title: First Vice President





Encore Capital Group, Inc.
Signature Page to Amendment No. 3



--------------------------------------------------------------------------------





MUFG Union Bank, N.A. (formerly known as UNION BANK), as Lender


By: /s/ Christopher Freeman
Name: Christopher Freeman
Title: Managing Director


MANUFACTURERS BANK, as Lender


By: /s/ Sandy Lee
Name: Sandy Lee
Title: Vice President


BARCLAYS BANK PLC, as Lender


By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


RAYMOND JAMES BANK, N.A., as Lender


By: /s/ Jason Williams
Name: Jason Williams
Title: Vice President


FLAGSTAR BANK, as Lender


By: /s/ Kelly M. Hamrick
Name: Kelly Hamrick
Title: First Vice President


THE PRIVATEBANK AND TRUST COMPANY, as Lender


By: /s/ Jennifer St. Aubin
Name: Jennifer St. Aubin
Title: Managing Director
CITIZENS BANK, N.A. (formerly known as RBS Citizens, N.A.), as Lender


By: /s/ Darran Wee
Name: Darran Wee
Title: Senior Vice President





Encore Capital Group, Inc.
Signature Page to Amendment No. 3



--------------------------------------------------------------------------------





CTBC BANK CORP. (USA), as Lender


By: /s/ Shahid Kathrada
Name: Shahid Kathrada
Title: FVP and Team Leader




UBS AG, STAMFORD BRANCH, as Lender


By: /s/ Darlene Arias
Name: Darlene Arias
Title: Director


By: /s/ Craig Pearson
Name: Craig Pearson
Title: Associate Director




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender


By: /s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory
By: /s/ Warren Van Heyst
Name: Warren Van Heyst
Title: Authorized Signatory











    













Encore Capital Group, Inc.
Signature Page to Amendment No. 3



--------------------------------------------------------------------------------







Each of the undersigned hereby makes the representations and warranties set
forth above in this Amendment, consents to this Amendment and the terms and
provisions hereof and hereby (a) confirms and agrees that notwithstanding the
effectiveness of such Amendment, each Loan Document to which it is a party and
their respective payment, performance and observance obligations and liabilities
(whether contingent or otherwise) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) confirms and agrees that the pledge and security interest in the
Collateral (other than the Released Collateral after giving effect to the
limited release set forth in Section 3) granted by it pursuant to the Collateral
Documents to which it is a party shall continue in full force and effect, and
(c) acknowledges and agrees that such pledge and security interest in the
Collateral (other than the Released Collateral after giving effect to the
limited release set forth in Section 3) granted by it pursuant to such
Collateral Documents shall continue to secure the Obligations purported to be
secured thereby, as amended or otherwise affected hereby.
ENCORE CAPITAL GROUP, INC.
MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND INTERNATIONAL LLC
MIDLAND INDIA LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING LLC
MRC RECEIVABLES CORPORATION
MIDLAND FUNDING NCC-2 CORPORATION
PROPEL ACQUISITION LLC
PROPEL FUNDING LLC
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE RECOVERY
SERVICES, LLC
ASSET ACCEPTANCE SOLUTIONS
GROUP, LLC
ASSET ACCEPTANCE, LLC
LEGAL RECOVERY SOLUTIONS, LLC
ATLANTIC CREDIT AND FINANCE, INC.
ATLANTICE CREDIT & FINANCE SPECIAL
    FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL
FINANCE UNIT III, LLC




By: /s/ Jonathan Clark
Name: Jonathan Clark    
Title: Chief Financial Officer    








Encore Capital Group, Inc.
Signature Page to Amendment No. 3



--------------------------------------------------------------------------------






Annex I


Released Equity Interests


1.
100% of the limited liability company membership interests of Propel Financial
Services, LLC, a Texas limited liability company.

2.
100% of the limited liability company membership interests of Propel Funding
Holdings 1, LLC, a Delaware limited liability company

3.
100% of the limited liability company membership interests of Propel Funding,
LLC, a Delaware limited liability company.

4.
100% of the limited liability company membership interests in PFS Finance
Holdings, LLC, a Delaware limited liability company.

5.
100% of the limited liability company membership interests in Propel Funding
Ohio, LLC, a Delaware limited liability company.

6.
100% of the limited liability company membership interests in Propel Funding
Nevada, LLC, a Delaware limited liability company.

7.
100% of the limited liability company membership interests in Propel Funding REL
LLC, a Delaware limited liability company.

8.
50% of the limited liability company membership interests in RioProp Holdings,
LLC, a Delaware limited liability company.

9.
100% of the limited liability company membership interests in Propel Funding
Texas 2, LLC, a Delaware limited liability company.

10.
100% of the limited liability company membership interests in Propel Funding
Multistate, LLC, a Delaware limited liability company.

11.
100% of the limited liability company membership interests in Propel Funding
National I, LLC, a Delaware limited liability company









Annex I to Amendment No. 3

